Citation Nr: 0920754	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of bamboo 
poisoning.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's spouse




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had military service from December 1966 to 
November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, in pertinent part, denied entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to herbicide exposure, and bamboo poisoning.  

A hearing was held at the RO in December 2006 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In August 2007 the Board denied the claim of entitlement to 
service connection for peripheral neuropathy, to include as 
due to herbicide exposure, and bamboo poisoning.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 13, 
2008 Order, granted the parties' Joint Motion for remand, 
vacating the Board's August 2007 decision and remanding the 
case for compliance with the terms of the Joint Motion.  

The issue of entitlement to service connection for residuals 
of bamboo poisoning has been recharacterized to better 
comport to the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the August 2008 Joint Motion, the parties agreed that the 
Veteran's claims should be remanded so that the Board can 
address whether VA has a duty to provide medical examinations 
and opinions regarding the Veteran's service connection 
claims pursuant to McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

The Veteran seeks service connection for peripheral 
neuropathy, to include as due to herbicide exposure, and 
residuals of bamboo poisoning.  At his December 2006 hearing 
the Veteran testified that he was told by medics during 
service that his bamboo poisoning would stay in his system 
the rest of his life and would show up in the form of staph 
germs.  He also testified that he was diagnosed with 
peripheral neuropathy two years earlier and that a 
psychiatrist told him it was the result of stress and torment 
from Vietnam, and that he believes it is related to a truck 
accident during service.  The Veteran's attorney contends 
that the Veteran's peripheral neuropathy may be the result of 
his exposure to Agent Orange during service.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

A May 2002 private medical record indicates that the Veteran 
was given an impression of bilateral median neuropathies.  An 
October 2008 private medical opinion notes that in February 
2005 the Veteran underwent surgery of his left upper 
extremity consisting of decompression of the median nerve at 
the carpal tunnel, and that he developed infection.  The 
physician noted that the Veteran contracted bamboo poisoning 
during his military service and this may be a contributing 
factor to his lifetime susceptibility to staph infection.

Personnel records indicate the Veteran served in the country 
of Vietnam during applicable periods.  Thus, exposure to 
herbicides during service is conceded.  See 38 C.F.R. §§ 
3.307, 3.309.

The Veteran's service treatment records do not indicate that 
he was treated for, or diagnosed with, peripheral neuropathy 
or bamboo poisoning during service.  

Medical opinions dated in July 2005 and October 2008 from the 
same private physician note that it was the physician's 
understanding that the Veteran contracted bamboo poisoning 
during service and this may be a contributing factor to his 
susceptibility to staph infection during his lifetime.  

Giving the Veteran every opportunity to establish his claims, 
the Board elects to remand this claim for a medical 
examination and opinion.  

The appellant is hereby notified that if an examination(s) is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination(s) without good cause 
may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination with an appropriate specialist 
to determine whether the Veteran has 
current peripheral neuropathy or residuals 
of bamboo poisoning, to include 
susceptibility to staph infection, 
disabilities.  If so, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's current peripheral neuropathy or 
residuals of bamboo poisoning disabilities 
are related to service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the private medical 
opinions of record.  The Veteran's 
exposure to Agent Orange is conceded.  A 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated, including evidence 
received following the Board's August 2007 
decision.  If either of the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




